DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

an abutment portion configured to form a loop in claim 1;
a first guide portion configured to guide the sheet in claim 1;
a second guide portion configured to guide the sheet in claim 1;
a rotary member … configured not to nip the sheet … and arranged to be rotated in claim 1;
an abutment member configured to form a loop in claim 10
a second guide portion configured to guide the sheet in claim 10;
a rotary member … configured not to nip the sheet … and arranged to be rotated in claim 10;
a second guide portion configured to guide the sheet in claim 20; and


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6-9, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,379,702 issued to Kim (“Kim”) in view of U.S. Patent 7,661,673 issued to Doyo (“Doyo”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”).

As for claim 1, Kim discloses a sheet conveyance apparatus comprising:
a conveyor (“conveyor” in annotated Fig. 3 below) configured to convey a sheet;
a first guide portion (“first guide portion” in annotated Fig. 3 below) configured to guide the sheet conveyed by the conveyor;
a second guide portion (“second guide portion” in annotated Fig. 3 below) configured to convey the sheet conveyed by the conveyor, the second guide portion being opposed to the first guide portion and defining a curved conveyance path (“curved conveyance path” in annotated Fig. 3 below), the first guide portion being arranged outside the second guide portion in a direction of curvature of the curved conveyance path (see Fig. 3);
a rotary member (“rotary member” in annotated Fig. 3 below) within a conveyance section (from “upstream end” to “3/5 location” in annotated Fig. 3 below) that extends from an upstream end (“upstream end” in annotated Fig. 3 below) of the curved conveyance path to three-fifths of a total length of the curved conveyance path 
wherein the rotary member (“rotary member”) is configured not to nip the sheet which is conveyed by the conveyor (because there is no roller that creates a nip with the rotary member).
	Kim does not disclose an abutment member as recited.
However, Doyo discloses an abutment member (57a, 57b, N3) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a conveyor (col. 9, lines 30-36).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sheet conveyance apparatus of Kim to include the abutment member as disclosed by Doyo in order to correct the skew of the sheet (Doyo: col. 9, lines 30-36).
	Kim as modified by Doyo does not disclose that the rotary member is configured to be rotated as recited.
	However, Samoto discloses a rotary member (64) that is configured to be rotated by a surface of a sheet that is guided by a curved guide portion (col. 3, lines 41-45).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Kim and Doyo to be rotated as disclosed by Samoto in order to allow smooth conveyance of the sheet (Samoto: col. 3, lines 41-45).

    PNG
    media_image1.png
    552
    981
    media_image1.png
    Greyscale


As for claim 3, Kim as modified by Doyo and Samoto discloses that the rotary member is protruded into the curved conveyance path through a hole formed on the first guide portion (Kim: see Fig. 3).

As for claim 4, Kim as modified by Doyo and Samoto discloses that the conveyor is provided on an upstream end portion of the curved conveyance path in the sheet conveyance direction (Kim: see Fig. 3), and
the abutment member is provided on a downstream end portion of the curved conveyance path in the sheet conveyance direction (Kim: see Fig. 3).

As for claim 6, Kim as modified by Doyo and Samoto discloses the sheet conveyance apparatus as disclosed by claim 1 (see the rejection of claim 1 above).
Kim as modified by Doyo and Samoto does not explicitly disclose that the rotary member is arranged within a conveyance section between an apex which is positioned at a center portion, in the sheet conveyance direction, of the total length and the 
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to locate the rotary member between the apex and the upstream end because Applicant has not disclosed that locating the rotary member upstream the apex provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Kim’s rotary member and applicant’s invention to perform equally well with either the location disclosed by Kim or the claimed location upstream the apex because both locations would perform the same function of allowing smooth conveyance of a sheet.
	Therefore, it would have been prima facie obvious to modify the Kim-Doyo-Samoto combination to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

As for claim 7, Kim as modified by Doyo and Samoto discloses that the conveyor comprises a first roller pair configured to nip and convey the sheet (Kim: see Fig. 3),
the abutment member comprises a second roller pair configured to nip and convey the sheet (Doyo: see Fig. 4), and
a conveyance direction in which the first roller pair conveys the sheet is approximately opposite to a conveyance direction in which the second roller pair conveys the sheet (Kim: see Fig. 3).

As for claim 8, Kim as modified by Doyo and Samoto discloses that the conveyor comprises a first roller pair configured to nip and convey the sheet (Kim: see Fig. 3),
the abutment member comprises a second roller pair configured to nip and convey the sheet (Doyo: see Fig. 4), and
an angle formed by a vector having a conveyance direction in which the first roller pair conveys the sheet and a vector having a conveyance direction in which the second roller pair conveys the sheet is 120 degrees or greater and 240 degrees or smaller (Kim: see Fig. 3).

As for claim 9, Kim as modified by Doyo and Samoto discloses that the rotary member is one of a plurality of rotary members (Samoto: col. 3, lines 38), and
the plurality of the rotary members is arranged in parallel in a width direction orthogonal to the sheet conveyance direction (Samoto: col. 3, line 38).

As for claim 12, Kim as modified by Doyo and Samoto discloses the sheet conveyance apparatus according to claim 1 (see the rejection of claim 1 above); and an image former configured to form an image on a sheet (Kim: 130, 140).

As for claim 13, Kim as modified by Doyo and Samoto discloses a duplex printing conveyance path (Kim: P2) configured to guide the sheet on which an image has been formed by the image former on a first side to the image former again,


As for claim 15, Kim as modified by Doyo and Samoto discloses that the conveyor (Kim: “conveyor”) comprises a first roller pair (Kim: see annotated Fig. 3 above) configured to nip and convey the sheet, and
the abutment member (Kim: “abutment member” and Doyo: 57a, 57b, N3) is a second roller pair configured to nip and convey the sheet (col. 9, lines 37-40).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,379,702 issued to Kim (“Kim”) in view of U.S. Patent 7,661,673 issued to Doyo (“Doyo”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”) as applied to claim 1, further in view of U.S. Patent 8,616,550 issued to Ishii (“Ishii”) and U.S. patent 8,452,224 issued to Ishioka (“Ishioka”).

	As for claim 14, Kim as modified by Doyo and Samoto discloses the sheet conveyance apparatus according to claim 1 (see the rejection of claim 1 above).
Kim as modified by Doyo and Samoto does not disclose that the first guide portion comprises a rib configured to slide the sheet conveyed by the conveyor.
However, Ishii discloses a first guide portion (Ishii: 107) that comprises a rib configured to slide a sheet conveyed by a conveyor (Ishii: 104).  Ishioka discloses that a rib reduces friction for a sheet along a conveyance path, allowing the sheet to be conveyed smoothly (Ishioka: col. 5, lines 55-58).
.

Claims 1 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,379,702 issued to Kim (“Kim”) in view of U.S. Patent 8,807,559 issued to Osada et al. (“Osada”) and U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”).

As for claim 1, Kim discloses a sheet conveyance apparatus comprising:
a conveyor (“conveyor” in annotated Fig. 3 above) configured to convey a sheet;
a first guide portion (“first guide portion” in annotated Fig. 3 above) configured to guide the sheet conveyed by the conveyor;
a second guide portion (“second guide portion” in annotated Fig. 3 above) configured to convey the sheet conveyed by the conveyor, the second guide portion being opposed to the first guide portion and defining a curved conveyance path (“curved conveyance path” in annotated Fig. 3 above), the first guide portion being arranged outside the second guide portion in a direction of curvature of the curved conveyance path (see Fig. 3);
a rotary member (“rotary member” in annotated Fig. 3 above) within a conveyance section (from “upstream end” to “3/5 location” in annotated Fig. 3 above) 
wherein the rotary member (“rotary member”) is configured not to nip the sheet which is conveyed by the conveyor (because there is no roller that creates a nip with the rotary member).
	Kim does not disclose that an abutment member as recited.
However, Osada discloses an abutment member (7) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a conveyor (col. 7, lines 55-67).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sheet conveyance apparatus of Kim to include the abutment member as disclosed by Osada in order to correct the skew of the sheet (Osada: col. 1, lines 63-67).
	Kim as modified by Osada does not disclose that the rotary member is configured to be rotated as recited.
	However, Samoto discloses a rotary member (64) that is configured to be rotated by a surface of a sheet that is guided by a curved guide portion (col. 3, lines 41-45).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Kim and 

As for claim 16, Kim as modified by Osada and Samoto discloses that the conveyor (Kim: “conveyor”) comprises a first roller pair (Kim: see annotated Fig. 3 above) configured to nip and convey the sheet, and
wherein the sheet conveyance apparatus further comprises a second roller pair (Osada: 61, 62) configured to nip and convey the sheet after the leading edge of the sheet is abutted against the abutment member (Osada: col. 8, lines 14-35).

Claims 10 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,379,702 issued to Kim (“Kim”) in view of U.S. Patent 7,661,673 issued to Doyo (“Doyo”), U.S. Patent 8,493,639 issued to Samoto et al. (“Samoto”), U.S. Patent 8,616,550 issued to Ishii (“Ishii”) and U.S. patent 8,452,224 issued to Ishioka (“Ishioka”).

As for claim 10, Kim discloses a sheet conveyance apparatus comprising:
a conveyor (“conveyor” in annotated Fig. 3 above) configured to convey a sheet;
a first guide portion (“first guide portion” in annotated Fig. 3 above) configured to guide the sheet conveyed by the conveyor;
a second guide portion (“second guide portion” in annotated Fig. 3 above) configured to convey the sheet conveyed by the conveyor, the second guide portion being opposed to the first guide portion and defining a curved conveyance path (“curved 
a rotary member (“rotary member” in annotated Fig. 3 above) arranged downstream the conveyor (see Fig. 3),
wherein the rotary member (“rotary member”) is configured not to nip the sheet which is conveyed by the conveyor (because there is no roller that creates a nip with the rotary member).
	Kim does not disclose an abutment member as recited.
However, Doyo discloses an abutment member (57a, 57b, N3) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a conveyor (col. 9, lines 30-36).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sheet conveyance apparatus of Kim to include the abutment member as disclosed by Doyo in order to correct the skew of the sheet (Doyo: col. 9, lines 30-36).
	Kim as modified by Doyo does not disclose that the rotary member is configured to be rotated as recited.
	However, Samoto discloses a rotary member (64) that is configured to be rotated by a surface of a sheet that is guided by a curved guide portion (col. 3, lines 41-45).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Kim and 
Kim as modified by Doyo and Samoto does not explicitly disclose that the first guide portion comprises a rib configured to slide the sheet conveyed by the conveyor.
However, Ishii discloses a first guide portion (Ishii: 107) that comprises a rib configured to slide a sheet conveyed by a conveyor (Ishii: 104).  Ishioka discloses that a rib reduces friction for a sheet along a conveyance path, allowing the sheet to be conveyed smoothly (Ishioka: col. 5, lines 55-58).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first guide portion of Kim, Doyo and Samoto to include the rib as disclosed by Ishii in order to reduce friction for a sheet along a conveyance path, allowing the sheet to be conveyed smoothly (Ishioka: col. 5, lines 55-58).

As for claim 17, Kim as modified by Doyo, Samoto, Ishii and Ishioka discloses the sheet conveyance apparatus as disclosed by claim 10 (see the rejection of claim 10 above).
Kim as modified by Doyo, Samoto, Ishii and Ishioka does not explicitly disclose that the rotary member is arranged within a conveyance section between an apex which is positioned at a center portion of the total length of the curved conveyance path and the upstream end of the curved conveyance path in the sheet conveyance direction.  Instead, Kim discloses that the rotary member is disclosed between the apex and the downstream end.

	Therefore, it would have been prima facie obvious to modify the Kim-Doyo-Samoto combination to obtain the invention as specified in claim 6 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

As for claim 18, Kim as modified by Doyo, Samoto, Ishii and Ishioka discloses that the conveyor comprises a first roller pair configured to nip and convey the sheet (Kim: see Fig. 3),
the abutment member comprises a second roller pair configured to nip and convey the sheet (Doyo: see Fig. 4), and
a conveyance direction in which the first roller pair conveys the sheet is approximately opposite to a conveyance direction in which the second roller pair conveys the sheet (Kim: see Fig. 3).


the abutment member comprises a second roller pair configured to nip and convey the sheet (Doyo: see Fig. 4), and
an angle formed by a vector having a conveyance direction in which the first roller pair conveys the sheet and a vector having a conveyance direction in which the second roller pair conveys the sheet is 120 degrees or greater and 240 degrees or smaller (Kim: see Fig. 3).

As for claim 20, Kim discloses a sheet conveyance apparatus comprising:
a first roller pair (“conveyor” in annotated Fig. 3 above) configured to convey a sheet;
a first guide portion (“first guide portion” in annotated Fig. 3 above) configured to guide the sheet conveyed by the first roller pair;
a second guide portion (“second guide portion” in annotated Fig. 3 above) configured to convey the sheet conveyed by the first roller pair, the second guide portion being opposed to the first guide portion and defining a curved conveyance path (“curved conveyance path” in annotated Fig. 3 above), the first guide portion being arranged outside the second guide portion in a direction of curvature of the curved conveyance path (see Fig. 3); and
a rotary member (“rotary member” in annotated Fig. 3 above) arranged downstream the first roller pair (see Fig. 3),

	Kim does not disclose a second roller pair as recited.
However, Doyo discloses a second roller pair (57a, 57b) configured to form a loop on a sheet by being abutted against a leading edge of a sheet conveyed by a first roller pair (col. 9, lines 30-36), and configured to nip and convey the sheet (col. 9, lines 37-40).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the sheet conveyance apparatus of Kim to include the abutment member as disclosed by Doyo in order to correct the skew of the sheet (Doyo: col. 9, lines 30-36).
	Kim as modified by Doyo does not disclose that the rotary member is configured to be rotated as recited.
	However, Samoto discloses a rotary member (64) that is configured to be rotated by a surface of a sheet that is guided by a curved guide portion (col. 3, lines 41-45).
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the rotary member of Kim and Doyo to be rotated as disclosed by Samoto in order to allow smooth conveyance of the sheet (Samoto: col. 3, lines 41-45).
Kim as modified by Doyo and Samoto does not explicitly disclose that the first guide portion comprises a rib configured to slide the sheet conveyed by the first roller pair.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first guide portion of Kim, Doyo and Samoto to include the rib as disclosed by Ishii in order to reduce friction for a sheet along a conveyance path, allowing the sheet to be conveyed smoothly (Ishioka: col. 5, lines 55-58).

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see the Remarks, filed 7/7/2021, with respect to the rejections under 35 USC 102(a)(1) with regard to Doyo have been fully considered and are persuasive.  The amended claims distinguish themselves over Doyo.
Regarding the rejections of claims 1-4, 7-9 and 11-13 under 35 USC 103 with regard to Kim, in view of Doyo and Samoto, Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.   The examiner notes that in view of the claim amendments, Kim has been reinterpreted to disclose the conveyance section 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969.  The examiner can normally be reached on M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853